
	
		II
		111th CONGRESS
		1st Session
		S. 463
		IN THE SENATE OF THE UNITED STATES
		
			February 24, 2009
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To impose limitations on certain expenditures by
		  participants in the Troubled Asset Relief Program.
	
	
		1.Short titleThis Act may be cited as the
			 TARP Taxpayer Protection and Corporate
			 Responsibility Act of 2009.
		2.Limitation on
			 expenditures by TARP recipientsNo recipient of assistance under the
			 Troubled Asset Relief Program established under title I of the Emergency
			 Economic Stabilization Act of 2008 (in this Act referred to as a TARP
			 recipient) may sponsor, host, or pay for entertainment or holiday
			 events during the calendar year in which such assistance is received or the
			 next occurring calendar year.
		3.Waivers
			 authorized
			(a)Criteria for
			 waiverThe Secretary of the Treasury (in this Act referred to as
			 the Secretary) may waive the limitations under section 2, upon
			 request, for any event which the TARP recipient certifies is directly related
			 to the business operations of the TARP recipient, or otherwise at the
			 discretion of the Secretary.
			(b)TimingThe
			 Secretary shall respond to a request for a waiver under this section not later
			 than 30 days after the date of receipt of such request.
			4.Enforcement
			(a)In
			 generalIn the case of a violation of this section, a TARP
			 recipient shall pay to the Secretary of the Treasury a fine of—
				(1)$100,000 per
			 violation, to be assessed against the chief executive officer of the TARP
			 recipient (or the equivalent thereof) in his or her individual capacity, which
			 may not be indemnified or otherwise reimbursed by the TARP recipient;
			 plus
				(2)an amount equal
			 to the cost of the event that is the subject of the violation, to be assessed
			 against the TARP recipient.
				(b)Payment of
			 finesThe fine amount required to be paid under subsection (a)
			 shall be submitted to the Secretary not later than 30 days after the fine is
			 imposed, to be increased by $10,000 for each day that such fine remains unpaid
			 thereafter.
			5.Effective
			 dateThis Act shall become
			 effective on March 1, 2009.
		
